                 Case 4:20-mj-71808-MAG Document 1 Filed 12/10/20 Page 1 of 7




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                               FILED
 2
   HALLIE HOFFMAN (CABN 210020)                                                           Dec 10 2020

 3 Chief, Criminal Division                                                             SUSANY. SOONG
                                                                                   CLERK, U.S. DISTRICT COURT
 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)                                      NORTHERN DISTRICT OF CALIFORNIA
   Assistant United States Attorney                                                         OAKLAND

 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8

 9 Attorneys for United States of America
10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                            )   CASE NO. 4:20-mj-71808-MAG
                                                        )
14           Plaintiff,                                 )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                        )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      v.                                              )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                        )   RULES OF CRIMINAL PROCEDURE
16 BENJAMIN ORTIZ,                                      )
                                                        )
17           Defendant.                                 )
                                                        )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20 that on December 10, 2020, the above-named defendant was arrested pursuant to an arrest warrant (copy

21 attached) issued upon an

22           □       Indictment
23           □       Information
24           □       Criminal Complaint
25           X       Other (describe) : Pretrial Violation Petition
26 pending in the Southern District of California, Case Number CR 20-02047-CAB-2.

27           In that case (copy of pretrial release violation petition attached), the defendant is charged with
28 violating the pretrial release conditions that he not use or possess a narcotic drug or other controlled


                                                                                                        v. 7/10/2018
              Case 4:20-mj-71808-MAG Document 1 Filed 12/10/20 Page 2 of 7




 1 substance without a lawful medical prescription, and that he must participate in and complete a program

 2 of inpatient substance abuse therapy and counseling. The petition alleges that the defendant admitted to

 3 methamphetamine use on July 22, 2020, August 5, 2020, and August 8, 2020, and that he walked away

 4 from the New Bridge Foundation inpatient treatment program on August 24, 2020.

 5

 6                                                             Respectfully Submitted,

 7                                                             DAVID L. ANDERSON
                                                               UNITED STATES ATTORNEY
 8

 9 Date: December 10, 2020                                     /s/ Katherine M. Lloyd-Lovett
                                                               KATHERINE M. LLOYD-LOVETT
10                                                             Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                              v. 7/10/2018
Case 4:20-mj-71808-MAG Document 1 Filed 12/10/20 Page 3 of 7
           Case 3:20-cr-02047-CAB
                Case 4:20-mj-71808-MAG
                                  Document
                                       Document
                                           29 Filed
                                                  1 08/26/20
                                                    Filed 12/10/20
                                                              PageID.77
                                                                   Page 4Page
                                                                          of 7 1 of 4
PS8D
(05/08)

Name of Defendant: Benjamin Ortiz                                                      August 25, 2020
Docket No.: 3:20-cr-02047-CAB-2                                                                 Page 1
PS8D
 (08/20)                                                                                August 25, 2020
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                             SOUTHERN DISTRICT OF CALIFORNIA

                       Petition for Warrant for Defendant on Pretrial Release

 Name of Defendant: Benjamin Ortiz                                      Dkt No.: 3:20-cr-02047-CAB-2

Name of Judicial Officer: The Honorable Cathy Ann Bencivengo, U.S. District Judge
Date Conditions Ordered: July 15, 2020, before the Honorable Linda Lopez, U.S. Magistrate
Judge

Charged Offense: Title 21; U.S.C. 952 - Importation of Methamphetamine
Conditions of Release: Mandatory Conditions - must not violate federal, state, or local law during the
period of release; must cooperate in the collection of a DNA sample as authorized by 42 U.S.C. §
14135a. Standard Conditions - must appear in court as ordered and surrender as directed to serve any
sentence; must not possess a firearm, destructive device, or other dangerous weapon; must not use or
possess a narcotic drug or other controlled substance without a lawful medical prescription; must not
use or possess marijuana under any circumstances; must report to the U.S. Pretrial Services Office
(telephone (619) 557-5738) on the day of the initial court appearance or within 24 hours of the release
from custody, whichever is later; must report as directed by the Pretrial Services Office and follow all
directions of the Pretrial Services Office; must advise the Court or the Pretrial Services Office in writing
of: (1) current residence address and phone number, when first reporting to Pretrial Services; and (2)
any new contact information, before making any change of residence or phone number; must read this
Pretrial Release Order and the "Advice of Penalties and Sanctions" form, or have it read in their native
language; must acknowledge the defendant's understanding of all the pretrial release conditions and the
penalties and sanctions for any violations, by signing the "Advice of Penalties and Sanctions" form;
travel is restricted to the State of California; must not enter Mexico. Additional Conditions – must
actively seek or continue full-time employment, or schooling, or a combination of both; must reside
with a family member, surety, or at a residence approved by the Pretrial Services Office, including any
contract facility; must surrender any valid passport to the Pretrial Services Office and not obtain a
passport or other international travel document; must submit to psychological/psychiatric treatment at
Pretrial Services’ discretion; must submit to drug/alcohol testing no more than eight timers per month
and/or outpatient substance abuse therapy and counseling, as directed by the Pretrial Services Office;
must participate in and complete a program of inpatient substance abuse therapy and counseling, as
directed by the Pretrial Services Office; must participate in the Location Monitoring Program and
comply with its requirements as directed under the following component and technology: Curfew –
restricted to residence every day from 8:00 p.m. to 8:00 a.m.
Modification: On August 18, 2020, the Honorable Linda Lopez agreed to remove the location
monitoring condition in order for the defendant to participate in residential treatment program.
Date Released on Bond: July 15, 2020
Next Court Hearing: August 28, 2020, at 10:30 am, for a Motion Hearing/Trial Setting before your
Honor.
          Case 3:20-cr-02047-CAB
               Case 4:20-mj-71808-MAG
                                 Document
                                      Document
                                          29 Filed
                                                 1 08/26/20
                                                   Filed 12/10/20
                                                             PageID.78
                                                                  Page 5Page
                                                                         of 7 2 of 4
PS8D
(05/08)

Name of Defendant: Benjamin Ortiz                                                               August 25, 2020
Docket No.: 3:20-cr-02047-CAB-2                                                                          Page 2

Asst. U.S. Atty.: Kathryn A. Thickstun                           Defense Counsel: J'me Forrest (appointed)
                  619-523-5375                                                 619-546-6741

Prior Violation History: The defendant is currently being supervised in the Northern District of California and is
being supervised by Pretrial Services Officer (PSO) Anthony Granados. On July 29, 2020, Mr. Ortiz admitted to using
methamphetamine on July 22, 2020. He advised he had enrolled in substance abuse group meetings through Pathways
Society in San Jose, California. PSO Granados advised the defendant would also be referred to an outpatient substance
abuse program. On July 30, 2020, your Honor was informed of the violation and agreed to hold action in abeyance.

On August 14, 2020, the defendant informed PSO Granados that he had used methamphetamine on
August 5, 2020 and August 8, 2020. PSO Granados secured placement for the defendant in a residential
treatment facility. On August 18, 2020, the Honorable Linda Lopez was informed of the violation and
agreed to hold action in abeyance.

                                        PETITIONING THE COURT
TO ISSUE A NO-BAIL BENCH WARRANT
The Pretrial Services officer believes that the defendant has violated the following condition(s) of
pretrial release:
CONDITION(S)                                          ALLEGATION(S) OF NONCOMPLIANCE
(Standard Condition)

The defendant must not use or possess a                   1. On July 29, 2020, the defendant admitted to
narcotic drug or other controlled substance                  using methampheatmine on July 22, 2020.
without a lawful medical prescription.
                                                          2. On August 14, 2020, the defendant admitted to
                                                             using methamphetamine on August 5, 2020 and
                                                             August 8, 2020.

Grounds for revocation:
On July 15, 2020, the Court set conditions of release which included the condition the defendant must
not use or possess a narcotic drug or other controlled substance without a lawful medical prescription.
On July 29, 2020, Pretrial Services reviewed the conditions of release set by the Court with the
defendant. At that time the defendant acknowledged understanding his conditions of release and
consequences of non-compliance.

The defendant resides in the Northern District of California and is being supervised by Pretrial Services Officer (PSO)
Anthony Granados.

On July 29, 2020, Pretrial Services spoke with the defendant and reviewed his conditions of release set
by the court. At that time the defendant he admitted to using methamphetamine on July 22, 2020. He
further stated he enrolled himself in outpatient treatment.

On August 14, 2020, the defendant informed PSO Granados that he had used methamphetamine on
August 5, 2020 and August 8, 2020. PSO Granados secured placement for the defendant at New Bridge
          Case 3:20-cr-02047-CAB
               Case 4:20-mj-71808-MAG
                                 Document
                                      Document
                                          29 Filed
                                                 1 08/26/20
                                                   Filed 12/10/20
                                                             PageID.79
                                                                  Page 6Page
                                                                         of 7 3 of 4
PS8D
(05/08)

Name of Defendant: Benjamin Ortiz                                                               August 25, 2020
Docket No.: 3:20-cr-02047-CAB-2                                                                          Page 3
Foundation, an inpatient drug treatment program located in the Northern District of California.

CONDITION(S)                                          ALLEGATION(S) OF NONCOMPLIANCE
(Additional Condition)

The defendant must participate in and                  1. On August 24, 2020, the defendant walked away
complete a program of inpatient substance                 from the New Bridge Foundation inpatient drug
abuse therapy and counseling, as directed by              treatment program.
the Pretrial Services Office.


Grounds for revocation:
On July 15, 2020, the Court set conditions of release which included the condition the defendant must
participate in and complete a program of inpatient substance abuse therapy and counseling, as directed
by the Pretrial Services Office. On July 29, 2020, Pretrial Services reviewed the conditions of release
set by the Court with the defendant. At that time the defendant acknowledged understanding his
conditions of release and consequences of non-compliance.

The defendant resides in the Northern District of California and is being supervised by Pretrial Services Officer (PSO)
Anthony Granados.

On August 14, 2020, the defendant informed PSO Granados that he had used methamphetamine on
August 5, 2020 and August 8, 2020. PSO Granados secured placement for the defendant at New Bridge
Foundation, an inpatient drug treatment program located in the Northern District of California.

On August 24, 2020, PSO Granados was informed the defendant walked away from the New Bridge
Foundation program. The defendant sent a text message to PSO Granados stating the program was not
for him and he should be referred to an “easier center.” PSO Granados spoke with staff at New Bridge
Foundation. Staff advised the defendant did not like the structure of the program. PSO Granados left
several messages for the defendant to discuss treatment but did not receive a response. As of the
submission of this petition, a response has not been received from the defendant and his whereabouts
are unknown.
SUPERVISION ADJUSTMENT
The defendant was placed on pretrial release less than two months ago and his adjustment thus far has
been unsatisfactory. The defendant admitted to using methamphetamine on three separate occasions
and walked away from inpatient treatment. His whereabouts are currently unknown. Based on the
defendant’s non-compliance, the defendant appears either unable or unwilling to abide by the Court’s
directives.

A criminal computerized record check conducted on August 25, 2020, revealed no new arrests or
convictions.
RECOMMENDATION/JUSTIFICATION
Considering the aforementioned, Pretrial Services respectfully recommends your Honor issue a no bail
bench warrant to bring the defendant before the Court to show cause as to why his bond should not be
revoked.
                 Case 3:20-cr-02047-CAB
                      Case 4:20-mj-71808-MAG
                                        Document
                                             Document
                                                 29 Filed
                                                        1 08/26/20
                                                          Filed 12/10/20
                                                                    PageID.80
                                                                         Page 7Page
                                                                                of 7 4 of 4
PS8D
(05/08)

Name of Defendant: Benjamin Ortiz                                                         August 25, 2020
Docket No.: 3:20-cr-02047-CAB-2                                                                    Page 4
I declare under penalty of perjury that the
forgoing is true and correct.
Executed on: August 25, 2020

   Respectfully submitted:                               Review and approved:
   Lori Garofalo
   Chief U.S. Pretrial Services Officer


   by
              Allie Zekan                                Kim Hazard
              U.S. Pretrial Services Officer             Supervisory U.S. Pretrial Services Officer
              619-557-2990
              Place: San Diego, California

THE COURT ORDERS:
          x
                 AGREE, issue a no bail bench warrant for the defendant’s arrest and order him to show
                 cause why his bond should not be revoked.
                 Other




                                                                                    8/26/2020
 The Honorable Cathy Ann Bencivengo                                               Date
 U.S. District Judge
